DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-3, 6-7, and 9-21 is/are pending.  Claim(s) 13-20 is/are withdrawn.  Claim(s) 4-5 and 8 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 7/2/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-12 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-3, 6-7, 9-12, and 21 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
The Examiner notes Applicant argued Currie does not teach the amended claim language of claim 1.  Although Currie is re-used herein for some features, it is not used for these features. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 9-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "properly" in claim 1 is a relative term which renders the claim indefinite.  The term "properly" is not defined by the claim, the specification does not The disclosure provides no metric for determining the bounds of “properly”.  Therefore, this term is indefinite.  
Claim 2 recites “a top”.  It is unclear what direction is considered top, since it is relative to how the device is held by a user or how a patient is oriented relative to the reference frame. 
Claim 2 recites “an upward direction”.  It is unclear what direction is considered upward, since it is relative to how the device is held by a user or how a patient is oriented relative to the reference frame.
Claims 3 and 9 each recite “preoperative measurements”.  As amended claim 1 recites “preoperative patient specific measurements”.  It is unclear if the instances in claims 3 and 9 are the same or different features.  For purposes of examination the Examiner considers this language for claim 3 and 9 to be “the preoperative measurements”. 
Claim 12 recites “a haptic”.  It is unclear if this is the same or a different haptic than that of the “haptic section” or the “at least one haptic” amended into claim 1. 
Claim(s) 6-7, 10-11, and 21 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-7, 11-12, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Currie (US 2014/0277437 A1) in view of Dyer (US 4,629,460).
Regarding Claim 1, Currie teaches a customized IOL for a specific eye of a specific patient (e.g. abstract, [0094]; Figures 2, 5; the features cited for Figure 2 here are also found in Figure 5) comprising:
a clear optic (e.g. [0031], [0082]) comprising an astigmatic axis (e.g. [0102], there is an astigmatic problem correction and therefore an astigmatic axis associated with the correction), 
an optic border surrounding the clear optic (e.g. Figure 2, optic #23, haptic ring surrounding optic, #14) 
a haptic section with at least one haptic coupled to the optic border (e.g. Figures 2, 5, haptic ring #14/114). 

Currie discloses the invention substantially as claimed but fails to teach the border including two positioning holes located on opposite sides of the clear optic and oriented with respect to a cylinder axis of an astigmatic correction; and wherein the two positioning holes are located based on preoperative patient specific measurements, further wherein the two positioning holes enable a surgeon to properly orient the customized IOL within the specific eye of the specific patient, and further wherein, the haptic section is located independently of the positioning holes. 

Dyer teaches an IOL having haptics and two opposing positioning holes in the optic’s border (e.g. Figure 2, #28). 
Dyer and Currie are concerned with the same field of endeavor as the claimed invention, namely IOLs having optics and haptics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Currie by incorporating the positioning holes in the optic’s border as taught by Dyer as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are an IOL have multiple radial reference points in known parts of the IOL (known per Dyer, Figure 2, which shows positioning holes in both the haptics and the optic).  

The combination of Currie and Dyer teaches: 
the holes oriented with respect to a cylinder axis of an astigmatic correction (the position of the holes inherently has a position with respect to these features; the ; and
wherein the two positioning holes are located based on preoperative patient specific measurements (e.g. [0087], the sizing determines the radial position of the holes), further wherein the two positioning holes enable a surgeon to properly orient the customized IOL within the specific eye of the specific patient (e.g. Dyer, column 2, lines 25-38), and further wherein, the haptic section is located independently of the positioning holes (e.g. Currie, Figures 2, 4, 5). 

Regarding Claim 3, the clear optic has a correction of at least one higher-order aberration (e.g. Currie, [0102]) based on preoperative measurements for the specific eye of the specific patient (e.g. Currie, [0094]). 
Regarding Claim 6, the IOL has a power with a precision of 0.05 D to 0.1 D increments in sphere and cylinder (e.g. Currie, [0108], every 5 0.1 increments make up a 0.05 micron increment) and increments of 0.05 micron root mean square error in total higher-order aberrations or in any specific aberration (e.g. Currie, [0108], every 5 0.1 increments make up a 0.05 micron increment).
Regarding Claim 7, there is a spherical aberration offset of 0.1 to 0.3 micron root mean square error in a central 2 or 3 mm zone of the optic (e.g. Currie, [0406], the optic diameter is 2.5 mm to 7 mm; [0108], RMS error of the optic; the corrections are over the optic, which covers each of the 2 mm and 3 mm zones).
Regarding Claim 11, the clear optic has a square edge on its posterior outer edge to minimize posterior capsule opacification (e.g. Currie, Figures 5, 7, #s 115a, 
Regarding Claim 12, there is a haptic with square posterior haptic edges (discussed supra for claim 11). 

Regarding Claim 21, the combination of Currie and Dryer discloses the invention substantially as claimed but fails to teach the positioning holes each have an equivalent diameter of 210 microns or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie and Dryer such that the positioning holes each have an equivalent diameter of 210 microns or less as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


Claim(s) 2 and 9-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Currie (US 2014/0277437 A1) in view of Dyer (US 4,629,460) as discussed supra and further in view of Scott, et al (Scott) (US 2014/0343541).
Regarding Claim 2, the combination of Currie and Dyer discloses the invention substantially as claimed but fails to teach one of the positioning holes has a triangular shape pointing toward a top of the specific patient’s head indicating an upward direction, and the other of the positioning holes has a circular shape in an opposite location on the optic border. 
Scott teaches location marks that have triangular shapes (e.g. Figure 6, #s 500f, 500g). 
Scott and the combination of Currie and Dyer are concerned with the same field of endeavor as the claimed invention, namely IOLs having marking shapes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie and Dyer such that one of the positioning holes has a triangular shape as taught by Scott as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). 

The combination of Currie, Dyer, and Scott teaches: 
the triangular shaped hole pointing toward a top of the specific patient’s head indicating an upward direction (Currie has two haptics (Figures 2,5) and therefore per Dyer, Figure 2, the added holes are on the optic between haptics; therefore, there are two holes that are opposite one another; therefore, one, the triangle is fully capable of 

Regarding Claim 9, the optic border further comprises at least two distinguishable markings (here opposing pair of #s 22 that are arc shaped is considered these markings and the remaining #822 are the holes of claim 1; they are distinguishable because of their shape) that are at specific azimuthal positions relative to preoperative measurements for the specific eye of the specific patient (e.g. Figure 2; the markings are inherently at specific azimuthal positions based on the preoperative measurements).

The combination of Currie, Dyer, and Scott discloses the invention substantially as claimed but fails to teach the holes have a dimension between 50 microns and 200 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie, Dyer, and Scott such that the holes have a dimension between 50 microns and 200 microns as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 

Regarding Claim 10, the markings are placed at 3 o’clock and 9 o’clock positions (discussed supra for claim 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/13/2021